Reasons for Allowance
Claims 2-3, 6-14, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a portable transdermal electrical stimulation device with a first and a second electrode secured to a subject’s skin, wherein the device delivers biphasic pulsed asymmetric transdermal situation with a frequency of 250 Hz or greater, an intensity of 3 mA or greater, and a capacitive discharge current applied at the end of each positive and negative going pulse, where a time constant for return of the first capacitive discharge current is long enough that an adjacent negative going pulse rides on a return portion of the first capacitive discharge current, or in an alternate embodiment, wherein each positive pulse has a duration that matches a rise time for the positive pulse to plateau and the capacitive discharge circuit activates a rapid offset at the end of the positive pulse immediately after voltage starts to plateau.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792